UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 02-2101



SHEILA H. KERSHAW,

                                              Plaintiff - Appellant,

          versus


COMMISSIONER    OF      THE    SOCIAL   SECURITY
ADMINISTRATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CA-02-131-1-T)


Submitted:   March 24, 2003                 Decided:   April 29, 2003


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen L. Barden, III, BALL, BARDEN & BELL, P.A., Asheville, North
Carolina, for Appellant.    Robert J. Conrad, Jr., United States
Attorney, Paul B. Taylor, Assistant United States Attorney, Lisa de
Soto, General Counsel, Charlotte J. Hardnett, Associate General
Counsel, Eileen A. Farmer, Office of the General Counsel, SOCIAL
SECURITY ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sheila   H.     Kershaw   appeals    the   district     court’s   order

dismissing her complaint with prejudice for lack of subject matter

jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1) based on the

doctrine of res judicata.      We have reviewed the record and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.      See Kershaw v. Commissioner, No. CA-02-131-1-T

(W.D.N.C. Aug. 28, 2002).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would    not   aid   the

decisional process.




                                                                    AFFIRMED




                                     2